Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Agahi (US 2011/0295293).
Regarding claim 25, Agahi discloses a vitrectomy apparatus, comprising: a pressure source (202; a cut valve (204) connected to the pressure source, the cut valve (204) configured to be turned on and off to provide pressure to selectively extend and retract a vitrectomy cutting device (¶[0025], [0027]); a sensor (206 or 208) configured to sense pressure provided from the cut valve; and a controller (216) configured to control operation of the cut valve based on pressure sensed by the sensor (¶[0030]-[0032]); wherein the cut valve is pneumatically connected to the sensor and electronically connected to the controller (¶[0027]), wherein the controller is configured to monitor pressures encountered and alter cut valve timing based on pressure conditions previously encountered (¶[0035]), and characterized in that the controller is configured to monitor and maintain a peak pressure value and trough pressure value encountered, wherein peak pressure encountered represents a maximum pressure encountered and trough pressure comprises a minimum pressure encountered (at least if the peak and trough pressure values are equal to P1 and P0; ¶[0035]). 
Regarding claim 26, the controller is further configured to alter cut valve timing based on a pressure encountered relative to the peak pressure value and the trough pressure value (¶[0035]). 
Regarding claim 27, the controller is further configured to monitor a time following (after) transition between issuing a command  to the cut valve and one from the group consisting of the peak pressure value and the trough pressure value (the “transition between issuing a command…and…” can be any time after the command and a time at or before peak or trough pressure; a short time after peak and trough pressure is measured as clear from Figure 4), and altering a future command time for a future command issued to the cut valve based on the time following transition (in order to increase or decrease cut rate the controller would have to base the time selected for the command at least in part on this time - ¶[0034]-[0038]). 
Regarding claim 28, the controller is further configured to issue the command to the cut valve when a pressure encountered reaches a threshold pressure calculated based on the time following transition and one from the group consisting of peak pressure value and the trough pressure value (the command would be given when peak or trough pressure is equal to P1 or P0 and is based in part on the claimed time - ¶[0034]-[0038]). 
Regarding claim 29, the controller is configured to set the peak pressure to be a presently encountered peak pressure when the presently encountered peak pressure is greater than any previously encountered peak pressure, or to set the trough pressure to be a presently encountered trough pressure when the presently encountered trough pressure is less than any previously encountered trough pressure (the peak pressure is effectively set by the controller when a desired cut rate is set, this peak pressure can be greater than previously encountered peak pressure or trough pressure if the cutter is not fully closing or opening previously). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771